
	

113 HR 245 IH: To amend the Truth in Lending Act to allow certain loans that are not fully amortizing to be used in seller carryback financing on residential mortgage loans.
U.S. House of Representatives
2013-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 245
		IN THE HOUSE OF REPRESENTATIVES
		
			January 14, 2013
			Mr. Schweikert
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Truth in Lending Act to allow certain loans
		  that are not fully amortizing to be used in seller carryback financing on
		  residential mortgage loans.
	
	
		1.Removing
			 limitationSection
			 103(cc)(2)(E) of the Truth in Lending Act (as added by section 1401 of the
			 Dodd-Frank Wall Street Reform and Consumer Protection Act) is amended—
			(1)by striking clause
			 (ii); and
			(2)by redesignating
			 clauses (iii), (iv), and (v) as clauses (ii), (iii), and (iv),
			 respectively.
			
